Title: To James Madison from Albert Gallatin, 16 August 1802
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department Augt. 16th: 1802
I have the honor to enclose a Letter from the Auditor in which he expresses his doubts of the legality of the Expenditures incurred for the relief of Seamen subsequent to the year 1799, beyond the allowance of twelve cents ⅌ day, established by the Act of 14th: April 1792. I have had a verbal communication on the subject, with the Comptroller of the Treasury, have carefully examined the Laws, and have no doubt whatever of the illegality of that expenditure. The Law of 14th: April 1792, is the only permanent Law authorizing any expense for the relief of Seamen abroad.
The Law of 18th: April 1798, authorized the reimbursement of the reasonable expenses, which had been made, or during that year should be made for the relief of such Seamen beyond the sum already allowed by Law (viz. by the Act of 14th: April 1792) for that purpose. The Law of 19th: Feby: 1799 authorizes the reimbursement of similar expenses which may be made during that year. From the date of the last mentioned Act, no other Law authorizing expenses for that object has been made; from whence it follows that the annual appropriations since made, can be applied only in conformity to the provisions of the permanent Law of 14th: April 1792.
It is apprehended that the Consuls have not been duly informed of that circumstance, and have thought themselves Justifiable in continuing the Expense at the same rate which had been allowed for 1798 & 1799. The consequence is that, a number of Bills drawn by them, on the Department of State, and which have been paid by your direction, ought not to have been honored, as the Accounts on which they rested cannot pass, and that in several instances balances claimed by them cannot be admitted. The only manner in which to remedy that inconvenience will be an application to Congress for a Law which, like that of 18th: April 1798, may have a retrospective effect; but, I loose no time in communicating the information, in order that the Consuls may be apprized that, hereafter, they must strictly conform to the provisions of the Law of the 14th: April 1792. This indeed is in itself reasonable, since we are restored to a state of Peace; and a general caution on the score of expense may not be improper, as I am verbally informed that the Accounts of some of them, particularly that of Mr. Lee, at Bordeaux, amount to much larger sums than could, under any possible circumstances, have been expected, or allowed. I have the honor to be, very respectfully Sir, Your Obedt. Servt.
Albert Gallatin
 

   
   RC and enclosure (DLC: Gallatin Papers). RC in a clerk’s hand, signed by Gallatin. Docketed by Brent as received the same day. Another copy of the RC (ibid.), in the same clerical hand and signed by Gallatin, is also docketed by Brent. For enclosure, see n. 1.



   
   Gallatin enclosed a copy of Richard Harrison’s 11 Aug. 1802 letter to him (4 pp.; docketed by Brent), in which Harrison requested “the Sentiments of the Secretary of State on the point, before any of the accounts are taken up for settlement.”



   
   Section 7 of “An Act concerning Consuls and Vice-Consuls” laid down the rules for the relief of U.S. seamen “in cases of shipwreck, sickness or captivity.” In addition to a per diem payment provided by the U.S. government, the act required all masters of American ships, at consular request, to transport unengaged American seamen to the U.S. in the ratio of two seamen for every “hundred tons burthen.” Refusal was punishable by a fine of $30 per seaman. Section 8 of the same act required masters of ships sold in a foreign port to provide the crew “with means sufficient for their return” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:256–57).



   
   Section 1 of “An Act authorizing an expenditure, and making an appropriation for the reimbursement of monies advanced by the Consuls of the United States, in certain cases” (ibid., 1:551).



   
   “An Act to authorize the reimbursement of monies expended in rendering aid to sick and destitute American Seamen, in foreign countries” (ibid., 1:617).



   
   A circular to this effect was sent to U.S. consuls and commercial agents by Daniel Brent on 26 Aug. 1802 (ICHi).



   
   For the extent of Lee’s problem with U.S. seamen, see his letters to JM of 20 Jan. and 18 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:414, 479).


